Citation Nr: 0207569	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  98-02 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran had active military service from January 1991 to 
June 1991.  He also had three months and eight days of prior 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for gastritis, 
evaluated as 10 percent disabling.

This case has been remanded by the Board in October 1996 and 
February 2000 for additional development.  


FINDING OF FACT

The appellant's service connected gastritis is manifested by 
multiple superficial erosions in the antrum, and 
pseudodiverticulum of the duodenal bulb with complaints of 
episodic abdominal pain and diffuse cramping and bloating 
about once per week.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for gastritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§  4.1, 4.7, 
4.114, Diagnostic Code 7307 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports, including the reports of VA examinations 
conducted in February 1997 and March 2001 pursuant to the 
Board's remands.  The record also includes other VA 
examination and outpatient treatment reports.  Significantly, 
no additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claim.  The record further shows that the 
veteran was scheduled to provide testimony at a personal 
hearing in July 1999; however, this hearing was rescheduled 
for September 1999 at the veteran's request.  The veteran 
failed to report for the September 1999 hearing.

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for gastritis.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, and remands from the 
Board have informed the claimant of the information and 
evidence necessary to warrant entitlement to a higher 
disability rating.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of his claim and has notified the claimant of the 
information and evidence necessary to substantiate this 
claim.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Increased Evaluation for Gastritis

The present appeal involves the veteran's claim that the 
severity of his service-connected gastritis warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Moreover, in the 
present case the severity of the gastritis is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time in 
order to determine if staged ratings are appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A review of the evidence reflects that the veteran's service 
medical records are silent with respect to complaints of or 
treatment for a digestive disorder during his period of 
active duty.  

A June 1992 statement from the veteran's private D.O. (Doctor 
of Osteopathy) reflects that the veteran was treated in May 
1991 for diarrhea.  It is noted that the veteran report that 
he had been serving in the Persian Gulf and diarrhea began 
within three hours of his re-entry into the United States.  
The physician further stated that the veteran had been 
prescribed medication and did not return for further 
treatment of diarrhea.

Upon VA examination in July 1992, the veteran reported that 
he had initially experienced chronic severe diarrhea which, 
at the time of examination, was intermittent and productive 
of acidity and bubbling stomach.  The diagnosis was history 
of diarrhea.  

VA outpatient treatment reports, dated from September 1992 to 
November 1992, reflects that the veteran complained of sharp 
shooting pains in the abdominal hypogastric area which were 
relieved by defecation.  It is also noted that the veteran 
reported no constipation, nausea or vomiting, or diarrhea.  
An October 1992 report of esophagastroduodenoscopy (EGD) 
demonstrated moderate pitchy erythema and superficial erosion 
of the antrum as well as moderate bulbus erythema of the 
duodenum.  This report includes diagnoses of moderate antral 
gastritis and moderate duodenitis.  Flexible sigmoidoscopy 
performed in October 1992 was normal.  An October 1992 report 
of gastric biopsy reflects that surface micro-organisms were 
identified as compatible with Helicobacter species.  The 
diagnosis was antral type mucosa with focal mucosal erosions 
with re-epithelialization, moderate chronic active 
inflammation and reactive atypia.  A November 1992 treatment 
report reflects that the veteran's diarrhea was almost 
resolved; however, he continued to experience occasional 
cramping and abdominal pain.  

In his December 1992 notice of disagreement, the veteran 
reported that, although he was taking prescribed medication, 
he continued to experience bubbling, gurgling of his stomach, 
build up of gas, bloating, cramping, hearing and feeling 
fluids running through his intestines, and occasional 
diarrhea.

VA outpatient treatment records, dated from March 1993 to 
August 1995, reflect that the veteran's diarrhea had 
completely resolved; however, he continued to complain of 
gaseous bloating and occasional abdominal pains.  An August 
1994 treatment report notes that the veteran's symptoms are 
helped by Tagamet and antacids.  Upon examination in August 
1995, the veteran stated that he felt fine and denied 
complaints of n/v (nausea and vomiting), heartburn, abdominal 
pain, bloating, or diarrhea.  He did report experiencing 
occasional gas.  The assessment was chronic gastritis with no 
symptomatology.  

An April 1993 VA examination report showed positive 
Helicobacter pylori (H-pylori).  The diagnoses were diarrhea 
- markedly improved, no further work up necessary and 
epigastric discomfort - will give trial of Tagamet.  

A July 1993 Memorandum from the Chief of Gastroenterology at 
the Allen Park VA Medical Center reflects that, based on a 
review of the veteran's medical records, he has a chronic 
digestive condition, chronic gastritis, and either a 
recurrence or unsuccessful eradication of gastroduodenal H-
pylori.

A February 1997 report of VA examination of the stomach 
reflects the veteran's complaints of intermittent abdominal 
pain once per week and improved after a bowel movement or 
passing flatus.  The veteran also reported abdominal 
bloating, occasional nausea, no emesis, and loss of 15 pounds 
in four years.  Upon examination, it is noted that the 
veteran was not anemic, experienced no vomiting, and there 
was no hematemesis or melena.  The diagnoses were symptoms 
suggestive of irritable bowel syndrome - symptoms self 
limiting, history of gastritis 1992 - treated for H-pylori, 
and component of lactose intolerance.  The examiner further 
noted that the veteran's claims file was reviewed and 
concluded that his current symptoms should not interfere with 
his ability to secure and maintain gainful employment.  

A July 1998 statement from the veteran's common-law wife 
includes her recollection of the veteran experiencing 
diarrhea and stomach problems upon his return from the 
Persian Gulf War.  

In a September 1998 statement, the veteran claimed that the 
medical records showing that his diarrhea had completely 
resolved were based on a misunderstanding.  The veteran 
stated that his intention was to convey that he was not 
experiencing a current bout of diarrhea at the time of 
examination.  He stated that he has continued to experience 
diarrhea, abdominal pain, occasional cramping, and induced 
vomiting to expel food lodged in his throat.  Additionally, 
in a November 1998 statement, the veteran reported that 
recurring bouts of diarrhea made if very difficult for him to 
do his job.  

A March 2001 report of VA examination notes that the veteran 
reported no colic; however, he complained of episodic 
abdominal pain with diffuse cramping and bloating, occurring 
once per week and lasting for about one hour.  It is also 
noted that these symptoms are relieved with tea, Pepto 
Bismal, Mylanta/Maalox, and bowel movement.  The veteran 
denied recent vomiting, episodes of hematemesis or melena, 
post prandial bloating, nausea, lightheadedness, or 
dizziness.  He reported that he has a soft bowel movement 
once per day with an occasional watery component.  It is 
noted that the veteran had no history or endoscopic evidence 
of ulcer disease.  His weight is described as stable and no 
symptoms or signs of anemia are noted.  EGD revealed hiatal 
hernia, multiple erosions at the antrum, pseudodiverticulum 
of duodenal bulb likely from prior ulcer disease, and 
duodenitis.  The diagnoses were hiatus hernia and erosive 
gastritis with positive H-pylori.  

The RO has evaluated the veteran's gastritis as 10 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7307 
(2001).  Under this Diagnostic Code, chronic hypertrophic 
gastritis, with small nodular lesions and symptoms, warrants 
a 10 percent evaluation.  A 30 percent evaluation is 
warranted in cases of multiple small eroded or ulcerated 
areas, and symptoms.  A 60 percent evaluation is warranted in 
cases of severe hemorrhages, or large ulcerated or eroded 
areas.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation, and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has multiple small eroded or ulcerated areas with 
associated symptoms to warrant a 30 percent disability 
evaluation under Diagnostic Code 7307.

Significantly, the veteran does not appear to experience any 
weight loss as a result of his digestive disorder.  The 
February 1997 VA examination report notes that the veteran 
lost 15 pounds over a period of four years.  Moreover, the 
March 2001 VA examination report described the veteran's 
weight as stable.  Furthermore, with the exception of 
episodic abdominal pain with diffuse cramping and bloating 
that the veteran experiences, treatment records and VA 
examination reports show little in the way of abnormal 
clinical findings.  There is no evidence of abdominal 
obstruction or bowel or bladder problems.  Additionally, the 
veteran experiences digestive symptomatology intermittently, 
and experiences relief from his symptoms with medication and 
other remedies.  Therefore, the veteran's symptomatology most 
closely fits within the criteria for the currently assigned 
10 percent disability evaluation.

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 7304, 
7305, and 7306.  However, inasmuch as no stomach ulceration 
has been shown by the medical evidence of record, there is no 
basis for an increased evaluation for a moderate gastric, 
duodenal, or marginal (gastrojejunal) ulcer under Diagnostic 
Codes 7304, 7305, or 7306.  

As the Board noted earlier, the current appeal is from the 
grant of service connection for gastritis and the initial 
assignment of a 10 percent evaluation.  In view of the denial 
of entitlement to an increased evaluation for gastritis, the 
Board finds no basis for assignment of "staged" ratings.  
See Fenderson, supra.

The Board has considered the veteran's written statements 
that his gastritis is worse than currently evaluated.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence to establish all 
criteria required for a higher rating.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, are more 
probative than the subjective evidence of an increased 
disability.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chronic gastritis is denied.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

